Citation Nr: 1037374	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  08-26 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.  

2.  Entitlement to service connection for cerebrovascular 
accident (CVA).

3.  Entitlement to service connection for hypertension. 

4.  Entitlement to service connection for a cervical spine 
disorder. 

5.  Entitlement to service connection for a left elbow disorder. 

6.  Entitlement to service connection for a left forearm 
disorder. 

7.  Entitlement to service connection for a left wrist disorder. 
 
8.  Entitlement to service connection for a skin disorder to 
include of the hands and feet. 

9.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a stomach 
disorder to include as secondary to service-connected disability.  

10.  Entitlement to an increased evaluation for a left shoulder 
disorder, currently evaluated as 20 percent disabling. 

11.  Entitlement to an increased evaluation for a left ulnar 
nerve disorder, currently evaluated as 20 percent disabling. 

12.  Entitlement to a compensable evaluation for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The Veteran (appellant) served on active duty from July 1978 to 
October 1984 and from August 1990 to May 1991.  He also had 
service in the Reserves with a period of active duty for training 
between March 20, 1994 and July 27, 1995.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of the 
Philippines.  

The Veteran appeared at two video hearings before the Board.  One 
was conducted in July 2009 and the other in February 2010.  
Complete transcripts are of record.  In July 2009 during his 
hearing before the Board, and before the Board promulgated a 
decision, the Veteran stated that he wished to withdraw his 
appeal for an increased evaluation for his left shoulder 
disorder.  However he subsequently discussed his left shoulder 
disorder during his February 2010 Board hearing and submitted a 
February 2010 statement requesting that he be given an increased 
evaluation for his left shoulder disorder.  The Board construes 
his testimony and statements as evidence that he wished to 
continue pursuing that claim, and the Board will adjudicate the 
matter.

During his February 2010 hearing, the Veteran stated that he 
wished to enter a separate claim for service connection for 
headaches.  The matter is referred to the RO for consideration.  

In March 2010, the Veteran submitted additional evidence to the 
Board for consideration.  He waived RO consideration of the 
evidence.  See 38 C.F.R. § 20.1304 (2009).  

The issues of entitlement to service connection for a cervical 
spine disorder, entitlement to service connection for a left 
forearm disorder, entitlement to service connection for a skin 
disorder to include of the hands and of the feet, entitlement to 
an increased evaluation for a left shoulder disorder, currently 
evaluated as 20 percent disabling, entitlement to an increased 
evaluation for a left ulnar nerve disorder, currently evaluated 
as 20 percent disabling, and entitlement to a compensable 
evaluation for bilateral hearing loss are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In February 2010, during his hearing before the Board, and 
before the Board promulgated a decision, the Veteran stated that 
he wished to withdraw his appeal for service connection for 
hypertension, for a left elbow disorder and for a left wrist 
disorder.  

2.  The Veteran was not treated in service for diabetes mellitus, 
the disease was not manifest during the one year presumptive 
period, and his currently diagnosed diabetes mellitus is not 
shown to be related to his military service. 

3.  The Veteran was not treated in service for a cerebral 
vascular accident (CVA) and his currently diagnosed CVA is not 
related to his military service.  

4.  In September 1999, the RO denied service connection for a 
stomach disorder as secondary to medication taken for service-
connected disability, finding it was not well-grounded.  Notice 
was sent to the Veteran in October 1999.   

5.  In January 2003, the RO reviewed the claim in accordance with 
VCAA, and after a de novo review of the claim, denied service 
connection for a stomach disorder as secondary to medication 
taken for service-connected disability.  The Veteran was informed 
of that determination in January 2003; he did not disagree.  

6.  The evidence received since the RO's January 2003 denial of 
service connection does not relate to an unestablished fact 
necessary to substantiate the claim and does not create a 
reasonable possibility of substantiating the claim.  




CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the appellant of his 
substantive appeal on the issue of entitlement to service 
connection for hypertension have been met.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).  

2.  The criteria for withdrawal by the appellant of his 
substantive appeal on the issue of entitlement to service 
connection for a left elbow disorder have been met.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).  

3.  The criteria for withdrawal by the appellant of his 
substantive appeal on the issue of entitlement to service 
connection for a left wrist disorder have been met.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).  

4.  The criteria for service connection for diabetes mellitus 
have not been met.  U.S.C.A. §§ 1101, 1112, 1131, 5103(a), 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2009).  

5.  The criteria for service connection for a cerebrovascular 
accident have not been met.  U.S.C.A. §§ 1101, 1112, 1131, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309 (2009). 

6.  The January 2003 RO decision that denied service connection 
for a stomach disorder as secondary to medication taken for 
service-connected disability is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1100 (2009).  

7.  New and material evidence has not been received since the 
January 2003 RO decision and the claim for service connection for 
a stomach disorder as secondary to medication taken for service-
connected disability is not reopened.  38 U.S.C.A. § 5108 (West 
2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or, (3) 
that a benefit could not have been awarded as a matter of law.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the claim 
and of the evidence and information that is necessary to 
establish entitlement to the underlying claim for the benefit 
that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the bases 
for the denial in the prior decision and to provide the claimant 
with a notice letter that describes what evidence would be 
necessary to substantiate those elements required to establish 
service connection that were found insufficient in the previous 
denial.  

In this case, as to the new and material evidence issue, the 
notice letter provided to the Veteran in September 2007 included 
the criteria for reopening a previously denied claim, the 
criteria for establishing service connection, and information 
concerning why the claim was previously denied.  Consequently, 
the Board finds that adequate notice has been provided, as he was 
informed about what evidence was necessary to substantiate the 
elements required to establish service connection that were found 
insufficient in the previous denial.  

As to the service connection claims, the VCAA duty to notify was 
satisfied by way of a letter sent to the Veteran in September 
2007 that fully addressed all notice elements and was sent prior 
to the initial RO decision in this matter.  The letter informed 
him of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.    

There is no allegation from the Veteran that he has any evidence 
in his possession that is needed for full and fair adjudication 
of these claims.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been satisfied as 
to both timing and content.

With respect to the Dingess requirements, in September 2009, the 
RO provided the Veteran with notice of what type of information 
and evidence was needed to establish a disability rating, as well 
as notice of the type of evidence necessary to establish an 
effective date.  With that letter, the RO effectively satisfied 
the remaining notice requirements with respect to all issues on 
appeal.  

The Board finds that any deficiency with respect to the timing of 
the notice provided is harmless.  Adequate notice was provided to 
the Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  Thus, the Board concludes that 
there is no prejudice to the Veteran due to any defect in the 
timing of the notice.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as in 
a statement of the case or a supplemental statement of the case 
is sufficient to cure a timing defect).  

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

First, the RO has obtained VA treatment records and private 
treatment records have also been associated with the claims file.  
Additionally, the Veteran was provided an opportunity to set 
forth his contentions during the hearings before the Board in 
July 2009 and February 2010.  

A specific VA medical examination was not done.  One is not 
needed to consider whether the Veteran has submitted new and 
material evidence but, rather, the Board has reviewed all the 
evidence associated with the claims file since the last final 
denial.  Therefore, a remand for a VA opinion or examination is 
not warranted.  See 38 C.F.R. § 3.159(c)(4)(iii) (2009).

As to the service connection issues decided below, VA is to 
provide a medical examination as "necessary to make a decision on 
a claim, where the evidence of record, taking into consideration 
all information and lay or medical evidence [including statements 
of the claimant], contains competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may be 
associated with the claimant's active military, naval, or air 
service; but does not contain sufficient medical evidence for the 
[VA] to make a decision on the claim.").  McClendon v. Nicholson, 
20 Vet. App. 79, 83 (2006); see Charles v. Principi, 16 Vet. App. 
370 (2002).  Given the absence of in-service evidence of chronic 
manifestations of the disorders on appeal, no evidence of the 
disorders for many years after separation, and no competent 
evidence of a nexus between service and the Veteran's claims, a 
remand for a VA examination would unduly delay resolution since 
while he has been diagnosed with current disability, there is no 
indication that either disorder may be associated with service.  
Therefore, the available records and medical evidence that have 
been obtained are sufficient to make an adequate determination as 
to these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.   The 
Board notes that in March 1999 and again in June 1999 it was 
noted on VA outpatient treatment that the Veteran had applied for 
Supplemental Security Income (SSI) benefit payments.  The record 
does not reflect if this is a benefit based on income, or 
disability.  However, no records regarding claims for benefits 
with the Social Security Administration (SSA) have been 
associated with the claims file.  In addition, the Veteran has 
testified in February 2010 that he was applying to "SSS" for 
compensation for headaches.  That disorder is not at issue here 
and as noted above has been referred to the RO for consideration.  
The Veteran has not identified Supplemental Security Income (SSI) 
records as relevant to his current claim on appeal.  As the 
Veteran has not identified their relevance, the Board finds that 
a remand to obtain these records is not necessary.  Accordingly, 
the Board finds that the records are not relevant to the current 
appeal and VA is under no duty to obtain the records.  See Golz 
v. Shinseki, No. 09-7039 (Fed. Cir. Jan 4, 2010).  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claims.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).
Service Connection 

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the  
Board's analysis below will focus specifically on what  evidence 
is needed to substantiate the claims and what the  evidence in 
the claims file shows, or fails to show, with  respect to the 
claims.  See Gonzales v. West, 218 F.3d 1378,  1380-81 (Fed. Cir. 
2000) and Timberlake v. Gober, 14 Vet.  App. 122, 128-30 (2000).  
The Board has reviewed the evidence in the file consisting of the 
Veteran's service treatment records, VA examination reports, VA 
outpatient treatment records from 1999 to 2009, private records 
and correspondence dated beginning in 1998, and hearing testimony 
before the Board in July 2009 and February 2010.  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2009).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  The chronicity provision of 38 U.S.C.A. § 3.303(b) 
is applicable where the evidence, regardless of its date, shows 
that the  Veteran had a chronic condition in service or during an  
applicable presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  

In addition, certain chronic diseases, including diabetes 
mellitus and neurological disorder may be presumed to have 
incurred during service if they become manifested to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309; see also 67 Fed. Reg. 67792-67793 (Nov. 7, 2002).  

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed disorder, 
the following must be shown:  (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Shedden v.  Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the evidence of 
record and the evaluation of its credibility and probative value.  
38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. West, 13 Vet. App. 
1 (1999); 38 C.F.R. § 3.303(a) (2009).   If there is at least an 
approximate balance of positive and negative evidence regarding 
any issue material to the claim, the claimant shall be given the 
benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 
5107 (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. 
Cir. 2001); 38 C.F.R. §§ 3.102 (2009).  On the other hand, if the 
Board determines that the preponderance of the evidence is 
against the claim, it has necessarily found that the evidence is 
not in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.

Service Connection for a Left Elbow Disorder, Hypertension, and a 
Left Wrist Disorder  

In February 2010, the Veteran testified before the Board that he 
wished to withdraw his appeal concerning entitlement to service 
connection for a left elbow disorder, a left wrist disorder and 
hypertension. 

Under 38 U.S.C.A. § 7105(d)(5), the Board has the authority to 
dismiss any appeal which fails to allege specific error of fact 
or law in the determination being appealed.  See also 38 C.F.R. § 
20.202 (the Board may dismiss any appeal which fails to allege 
specific error or fact of law in the determination being 
appealed).  A substantive appeal may be withdrawn as to any or 
all issues at any time before the Board promulgates a decision.  
38 C.F.R. § 20.204(a), (b)(3).  Such withdrawal may be made by 
the appellant or by his or her authorized representative, and 
unless done on the record at a hearing, it must be in writing.  
38 C.F.R. § 20.204(a).

Here, the February 2010 request to withdraw the Veteran's claims 
were submitted before the Board promulgated a decision.  38 
C.F.R. § 20.204(a), (b)(3).  The requests were properly stated at 
the Veteran's hearing before the Board.  38 C.F.R. § 20.204(a).  
Consequently, there remain no allegations of error of fact or law 
for appellate consideration in the appeal of those issues.  38 
U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  Accordingly, the 
Board does not have jurisdiction to review those appeals and they 
are dismissed.

Diabetes Mellitus and Cerebrovascular Accident

Diabetes Mellitus

The Veteran's service treatment records for his periods of active 
service are negative for any complaint or findings indicative of 
diabetes mellitus, such as positive findings for sugar and 
albumin in his urinalysis.  

Private records dated beginning in September 1990 show glucose 
readings in the normal range.  (See, e.g., reading at Naval 
Hospital of Oakland dated in September 1990 and April 1995, and 
record from Kaiser Permanente dated in October 1998).  VA 
outpatient treatment records show that in September 2007, the 
Veteran had a high glucose reading (121).  In September 2008, VA 
outpatient records reflect a diagnosis of non-insulin dependent 
diabetes mellitus.  None of these records suggests a link between 
the disorder and service.

Service treatment records and post-service medical records show 
the onset of the Veteran's diabetes many years (in fact more than 
ten years) after his discharge from his second period of active 
service.  There is no medical evidence of record that indicates 
that his diabetes is etiologically related to service.  

Given that there is no showing of diabetes in service or within 
the first post service year and that the current finding has not 
been medically linked to service, the Board finds that the 
preponderance of the evidence is against the claim for 
entitlement to service connection for diabetes mellitus, and the 
appeal must therefore be denied.  38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).

Cerebrovascular Accident

The Veteran's service treatment records for his periods of active 
service are negative for any complaint or findings indicative of 
cerebrovascular accident (CVA).  The record shows that in July or 
August 1998, the Veteran suffered a right CVA.  It was noted by 
way of history in a November 1998 report that the Veteran had a 
stroke during the prior summer; the symptoms resolved gradually; 
and the Veteran was not hospitalized initially.  He was later 
hospitalized and the evidence showed that he had multiple 
cerebellar strokes.  The examiner noted that the etiology was 
unclear.  There is nothing in the record to show that there is a 
relationship between the Veteran's CVA and his military service.  

Given that there is no showing of a CVA in service or within the 
first post service year and that the current finding has not been 
medically linked to service, the Board finds that the 
preponderance of the evidence is against the claim for 
entitlement to service connection for a CVA, and the appeal must 
therefore be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 
274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).

The Board also notes that the Veteran has associated his CVA with 
hypertension.  (See, the September 2001 notice of disagreement).  
Since service connection is not established for hypertension any 
claim for entitlement to service connection on a secondary basis, 
would fail as a matter of law.  See 38 C.F.R. § 3.310 (2009).  In 
that instance, the law, and not the evidence, is dispositive of 
the claim, and therefore the claim would be denied because of 
lack of legal merit or of entitlement under the law.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  

Lay Competence and Credibility

Based on the foregoing, the Board finds that the preponderance of 
the evidence shows that the Veteran's diabetes mellitus and his 
CVA are not due to service.  Neither disorder was noted in 
service or until many years thereafter.  Further, after a 
thorough review of the claims file, no medical person has offered 
an opinion that either of these disorders is related to service.  
There is no competent medical evidence of a nexus between service 
and the current disorders.  

The Board recognizes the Veteran's contentions that his current 
diabetes mellitus and his CVA are related to service.  When a 
condition may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  In such 
cases, the Board is within its province to weigh that testimony 
and to make a credibility determination as to whether that 
evidence supports a finding of service incurrence and continuity 
of symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  

To the extent that the Veteran is able to observe continuity of 
symptoms, his opinion is outweighed by the competent medical 
evidence.  Simply stated, the Veteran's service treatment records 
(containing no competent medical evidence of  diabetes or a CVA) 
and post-service treatment records (showing no complaints, 
symptoms, findings or diagnoses associated with either disorder 
for many years following service), and no competent medical 
evidence linking the current disorders to the Veteran's service, 
outweigh the Veteran's contentions.

The Veteran's statement that he had diabetes mellitus in service 
is not credible, as it is refuted by the contemporaneous service 
treatment record which does not show any reference or indication 
of the disorder.  While the Veteran is contending that he has had 
continuity of symptomatology since service (see, hearing 
testimony in February 2010), as noted previously, there is 
nothing in the record to show treatment until 2008.  Further the 
Veteran reported during VA treatment in July 2000 that he was 
just recently diagnosed with diabetes mellitus, and during his 
February 2010 hearing, he stated that he was diagnosed by Kaiser 
Permanente in 1997.  Also he has testified that it began in 
service and that he would send evidence to show that his diabetes 
began in service; however, none has been submitted.  This 
evidence, is inconsistent, and diminishes the Veteran's 
credibility as to any complaints of continuity of symptomatology.  

As to the CVA, the Veteran has stated that it occurred in 1998 
and he has not specifically contended that the disorder occurred 
in service.  The lay evidence of record however shows the onset 
of the Veteran's CVA to be many years after service and no theory 
of continuity of symptomatology has been advanced by the Veteran.  
In this regard, the Board notes that according to statements of 
record, testimony provided at the hearing, and statements the 
Veteran provided to his private health care provider, he has not 
contended that the disorder occurred in service and continued 
since that time.  

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, there is 
no competent medical opinion establishing a relationship between 
service and the current disabilities  While the Board is 
sympathetic to the Veteran's claim, and he is certainly competent 
to describe that which he experienced in service, any contentions 
by the Veteran that he has diabetes or a CVA that are related to 
service are not competent.  There is no indication that he 
possesses the requisite medical knowledge or education to render 
a probative opinion involving medical diagnosis or medical 
causation.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

The Board also recognizes that there is no evidence of record 
that the Veteran was diagnosed with diabetes or a CVA which had 
become manifested to a compensable degree during the first year 
following his separation from service.  As such, entitlement to 
service connection for either disorder on a presumptive basis is 
also not warranted.  See 38 C.F.R. §§ 3.307, 3.309.

Accordingly, the Veteran's claims for service connection are 
denied.  Although the Veteran is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the benefit 
of the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims of 
entitlement to service connection.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  Regardless of the RO's actions, the 
Board must make an independent determination on whether new and 
material evidence has been submitted.  See Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing evidence 
not previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a) 
(2009).

The United States Court of Appeals for Veterans Claims (Court) 
has clarified that, with respect to the issue of materiality, the 
newly presented evidence need not be probative of all the 
elements required to award the claim as in this case dealing with 
a claim for service connection.  Evans v. Brown, 9 Vet. App. 273 
(1996).  However, it is the specified bases for the final 
disallowance that must be considered in determining whether the 
newly submitted evidence is probative.  Id.  Such evidence must 
tend to prove the merits of the claim as to each essential 
element that was a specified basis for that last final 
disallowance of the claim.  Id.

New evidence will be presumed credible solely for the purpose of 
determining whether the claim should be reopened.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

In September 1999, the RO denied service connection for a stomach 
disorder as secondary to medication taken for service-connected 
disability, finding it was not well-grounded.  Notice was sent to 
the Veteran in October 1999.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit) observed in Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 F. 3d 
1334 (Fed. Cir. 2003), that pursuant to Section 7 of the Veterans 
Claims Assistance Act of 2000 (VCAA), if a claim that was denied 
as not well grounded and becomes final between July 14, 1999 and 
November 9, 2000, and is reconsidered de novo in light of the 
enactment of the VCAA, the claim is readjudicated as if the 
previous denial had not been made.  Id. at 1343-44.

Because the denial of service connection for a stomach disorder 
was denied as not well grounded and became final between July 14, 
1999 and November 9, 2000, the RO reconsidered the claim under 
the provision allowing for readjudication of the claim without 
the need for new and material evidence.  Pub. L. 106- 475, § 7, 
Nov. 9, 2000, 114 Stat. 2099.  

In January 2003, the RO reviewed the claim in accordance with 
VCAA, and after a de novo review of the claim, denied service 
connection for a stomach disorder as secondary to medication 
taken for service-connected disability.  The Veteran was informed 
of that determination in January 2003; he did not disagree, and 
the decision it is final.  38 U.S.C.A. § 7105 (West 2002).  
However, if new and material evidence is received with respect to 
a claim which has been disallowed, the claim will be reopened and 
the former disposition reviewed.  38 U.S.C.A. § 5108 (West 2002).  

In January 2003, the RO considered the Veteran's service 
treatment records which showed that in February 1991, the Veteran 
complained of chest pain, and gastritis.  Rule out peptic disease 
was among the diagnoses.  The RO also considered private medical 
records, VA examination reports and VA outpatient treatment 
records.  The RO noted that the Veteran claimed that he had 
stomach problems related to taking Motrin for his service-
connected left shoulder disorder.  The RO found that there was no 
evidence of chronic pathology of a stomach disorder and noted 
that the Veteran failed to report for a scheduled VA examination.  

Evidence submitted since the final denial by the RO in January 
2003 consists of private medical records, and VA examination and 
treatment records.  Also added are transcripts of hearings before 
the Board.   

The records added to the file are insufficient to reopen the 
Veteran's claim.  That is, there is no evidence that, by itself 
or when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
Specifically, in this regard, the record does not contain a 
diagnosis of a stomach disorder.  Further at his February 2010 
hearing, the Veteran stated that he had no new evidence to submit 
at that time and that evidence would be forth coming.   None has 
been received to date.  There is no evidence that is probative 
and material to the claim.  This is because it there is nothing 
that has been added to the record that establishes a diagnosis of 
a stomach disorder or a relationship between a stomach disorder 
and service or medication take for a service-connected disorder.  
This is the evidence that was lacking at the time of the previous 
denial.  Thus there is no evidence that relates to an 
unestablished fact necessary to support the claim.  Therefore, 
the Board finds that no new and material evidence has been 
presented, and the claim is not reopened.  38 U.S.C.A. §§ 5108, 
7104; 38 C.F.R. § 3.156.  




ORDER

The claim for service connection for hypertension is dismissed.  

The claim for service connection for a left elbow disorder is 
dismissed.  

The claim for service connection for a left wrist disorder is 
dismissed.  

Service connection for diabetes mellitus is denied.  

Service connection for a cerebrovascular accident is denied. 

New and material evidence has not been received and the claim for 
service connection for a stomach disorder to include as secondary 
to medication taken for service-connected disability is not 
reopened.  


REMAND

Unfortunately, a remand is required for some issues in this case.  
Although the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon which to 
decide the Veteran's claim so that he is afforded every possible 
consideration.  

Hearing Loss

First, the Board finds that additional development is necessary 
regarding the issue of entitlement to a compensable evaluation 
for bilateral hearing loss.  The Veteran was last evaluated for 
his hearing loss disorder by VA in 2007.  The Veteran has stated 
that his hearing loss has worsened and that the current rating is 
based on a three year old examination.  (See, February 2010 
statement).  He has requested that a current examination be 
conducted.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (VA 
was required to afford a contemporaneous medical examination 
where examination report was approximately two years old); see 
also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  He has 
recently submitted a private audiological report which 
demonstrates a substantial increase in his hearing loss in both 
ears; however that examination was not conducted in accordance 
with the Maryland CNC Test.  

VA's General Counsel has indicated that when a claimant asserts 
that the severity of a disability has increased since the most 
recent rating examination, an additional examination is 
appropriate. VAOPGCPREC 11-95 (April 7, 1995).  See Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) (holding that, where the 
Veteran claims that a disability is worse than when originally 
rated, and the available evidence is too old to adequately 
evaluate the current state of the condition, VA must provide a 
new examination).  Thus, the Board is of the opinion that the 
Veteran should be afforded an additional VA examination.  

Also, when a Veteran is examined in connection with a claim for 
compensation, the report of the examination must include a "full 
description of the effects of disability upon the person's 
ordinary activity."  38 C.F.R. § 4.10 (2009).  In the context of 
an examination conducted for purposes of rating a hearing 
disability, the Court has held that "in addition to dictating 
objective test results, a VA audiologist must fully describe the 
functional effects caused by a hearing disability in his or her 
final report."  Martinak v. Nicholson, 21 Vet.  App. 447, 455 
(2007); see also VBA Fast Letter 08-33 (Oct.  10, 2008).  In the 
Veteran's case, he was afforded a VA audiological examination in 
2007 that included objective audiometric testing.  However, a 
description of any functional effects caused by his hearing 
disability was not included in the examination report.  

Further, in his February 2010 statement, the Veteran stated that 
he had undergone VA hearing testing in January and October 2009.  
The records of such treatment have not been associated with the 
file.  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court 
held that VA has constructive notice of VA generated documents 
that could reasonably be expected to be part of the record, and 
that such documents are thus constructively part of the record 
before the Secretary and the Board, even where they are not 
actually before the adjudicating body.  Accordingly, the RO 
should request the noted VA records. 

Left Ulnar Nerve Disorder 

In evaluating upper extremity disability, it is necessary to 
distinguish between the predominant, or major, upper extremity 
and the minor upper extremity; as such distinction may affect the 
criteria for a particular level of impairment.  38 C.F.R. § 4.69 
(2009).  The criteria specify separate ratings for dominant and 
nondominant extremities.  Such a finding will be determined by 
the evidence of record, or by testing on VA examination.  38 
C.F.R. § 4.69 (2009).  

The Veteran seeks an increased evaluation beyond 20 percent for 
his left ulnar nerve disability under 38 C.F.R. § 4.124a, 
Diagnostic Code 8516.  His rating is based on the left hand being 
the minor one.  He was last examined by VA for this disability in 
September 2007.  He reported having pain, weakness and numbness 
in the left upper extremity.  Testing showed that the muscle 
strength of the right upper extremity was 5 and of the left was 
3.  The Veteran has stated that he had a stroke in August 1998 
which affected his right side.  He states that he has essentially 
reversed his dominant hand and that now his left hand is his 
dominant.  He states that therefore he should be evaluated with 
the left hand being considered his major hand.  He has requested 
that he be re-examined so that the dominant hand can be verified 
by VA and his disorder be rated under the dominant criteria.  

Left Shoulder Disorder

The Veteran seeks a higher rating for his left shoulder disorder 
now rated as 20 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5201.  The Veteran was last examined by VA in 
September 2007.  The examiner indicated that the medical records 
were not available, and the claims file was not requested.  Thus 
the examiner did not have the opportunity to review the history 
of the Veteran's disorder.  See 38 C.F.R. § 4.2; Shipwash v. 
Brown, 8 Vet. App. 218, 222 (1995); Flash v. Brown, 8 Vet. App. 
332, 339-40 (1995) (regarding the duty of VA to provide medical 
examinations conducted by medical professionals with full access 
to and review of the Veteran's claims folder).  

The Veteran has testified that his left shoulder disorder has 
increased in severity due to pain and weakness.  He has submitted 
a private medical report dated in October 2009 in which the 
examiner reported decreased range of motion beyond that 
documented on VA examination, and a finding that the Veteran has 
severe restriction of motion of the left shoulder in all planes.  
As noted above, the VA's General Counsel has indicated that when 
a claimant asserts that the severity of a disability has 
increased since the most recent rating examination, an additional 
examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  
See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

The Veteran's service-connected left shoulder disorder is 
currently evaluated as 20 percent disabling under 38 C.F.R. § 
4.71a, Diagnostic Code 5201.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5201.  Under Diagnostic Code 5201, a 20 percent rating is 
assigned for limitation of motion of the arm at the shoulder 
level.  A 30 percent rating is assigned for limitation of motion 
of the arm midway between the side and shoulder level on the 
major (dominant) side.  A 30 percent rating also is assigned for 
limitation of motion of the arm to 25 degrees from the minor 
(non-dominant) side.  A maximum 40 percent rating is assigned for 
limitation of motion to 25 degrees from the major (dominant) 
side.  Id.  Because the Veteran was determined to be right-hand 
dominant, his left side has been considered the minor (non-
dominant) side.  He now claims that due to a stroke he is left-
hand dominant and requests confirmation of this on VA 
examination.  

Cervical Spine Disorder and a Left Forearm Disorder

The Veteran seeks service connection for a cervical spine 
disorder.  He claims that the injury that he sustained in service 
which affected his left shoulder also affected his cervical spine 
since he had a whiplash injury.  He has been diagnosed with 
spondylosis deformens.  He also claims that he has a left forearm 
disorder related to the in-service injury.  The record shows that 
he did sustain an injury during ACDUTRA in 1994, and the findings 
were, left shoulder dislocation and brachial plexus tear.  The 
Court has defined the brachial plexus as a complex network of 
nerves that is formed chiefly by the lower four cervical nerves 
and the first thoracic nerve, lies partly within the axilla, and 
supplies nerves to the chest, shoulder, and arm."  Lendenmann v. 
Principi, 3 Vet. App. 345, 346 (1991).  Brachial plexus is the 
network of nerves, blood vessels, and lymphatic vessels in the 
arm.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  The Veteran 
has not been examined to determine the relationship, if any 
between the Veteran's in-service injury and his cervical and left 
forearm complaints.  

A Skin Disorder

The Veteran claims that he has a skin disorder of the hands and 
fee that is related to his military service.  His service 
treatment records show treatment for cysts, including a cyst on 
the hand, a cyst on the left finger, and for a wart on the foot.  
He was treated after service in February 1999 for a cyst on the 
left buttock.  VA records show findings of dermatoses of both 
hands (See report of June 2007).  The Veteran has not been 
examined by VA to determine if he has a skin disorder related to 
his military service.   

The appellant is hereby notified that it is his responsibility to 
report for any examination scheduled, and to cooperate in the 
development of the case, and that the consequences of failure to 
report for a VA examination without good cause may include denial 
of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  First, attempt to obtain the Veteran's 
VA treatment records at the VA facility in 
Manila, dated since January 2009.  Of 
particular interest are records of 
audiological evaluation in January and 
October 2009.  All efforts to obtain the 
records should be fully documented and if 
these records are unavailable, the RO 
should so state.  If no records are 
available, the claims folder must indicate 
this fact and the Veteran should be sent a 
letter advising him that such records were 
unavailable and that he should submit any 
pertinent medical records in his 
possession to VA.  

2.  Thereafter, schedule the Veteran for a 
VA audiological examination to determine 
the level of disability of his bilateral 
hearing loss.  The entire claims file 
should be made available to, and reviewed 
by, the designated examiner.  Pure tone 
audiometry and Maryland CNC controlled 
speech discrimination test results must be 
provided.  38 C.F.R. § 4.85(a) (2009).  The 
examiner must provide a full description of 
the functional effects caused by the 
bilateral hearing loss. See Martinak, 21 
Vet. App. at 455.  

3.  Schedule the Veteran for a VA 
orthopedic examination.  The claims file 
and a copy of this remand must be made 
available to the examiner for review and 
the examiner must indicate in the 
examination report that this has been 
accomplished.  All indicated tests 
including X-rays and any other studies 
should be accomplished.  The examiner 
should indicate if the Veteran is now 
left hand dominant as a result of his 
cerebrovascular accident.  

(a).  The examiner should evaluate the 
Veteran's left shoulder disorder.  The 
examiner should indicate complete range of 
motion in degrees for the left shoulder and 
arm to include if the motion is limited to 
midway between the side and shoulder or to 
25 degrees from the side, and whether the 
Veteran experiences additional functional 
loss as a result of painful motion, 
instability, weakness, or lack of endurance 
of the left shoulder joint.  Any other 
musculoskeletal impairment related to the 
Veteran's left shoulder should also be 
noted for the record.  The clinical 
findings and reasons upon which any opinion 
is based should be clearly set forth.  

Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be noted, 
and whether there is likely to be 
additional range of motion loss due to any 
of the following should be addressed:   (1) 
pain on use, including during flare- ups; 
(2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether pain 
significantly limits functional ability 
during flare-ups or when the lumbar spine 
is used repeatedly.  All limitation of 
function must be identified.  If there is 
no pain, no limitation of motion and/or no 
limitation of function, such facts must be 
noted in the report.  The examiner should 
also discuss the effect, if any, on the 
Veteran's employability.  

(b).  The examiner should evaluate the 
Veteran's cervical spine complaints.  The 
examiner should offer an opinion as to the 
etiology of any cervical spine disorder to 
include whether it is at least as likely as 
not (a 50 percent probability or greater) 
that any current cervical spine disorder is 
related to the Veteran's service, including 
the injury he sustained in 1994 during 
ACDUTRA.  Complete rationale must be 
provided for all opinions and conclusions 
reached. 

(c).  The examiner should evaluate the 
Veteran's left forearm complaints.  The 
etiology of any left forearm disorder found 
should be noted to include whether it is at 
least as likely as not that the disorder is 
related to the inservice injury in 1994.  

4.  Schedule the Veteran for a neurological 
examination.  The claims file and a copy of 
this remand must be made available to the 
examiner for review and the examiner must 
indicate in the examination report that 
this has been accomplished.  All indicated 
tests and studies should be accomplished.  
The examiner is asked to solicit 
symptomatology from the Veteran, identify 
all neurological pathology of the left 
ulnar neuropathy, and discuss the nature 
and severity of the neuropathy as well as 
any residuals thereof.  The examiner should 
state whether or not the Veteran's 
disability results in complete paralysis of 
the ulnar nerve.  The examiner should 
discuss the effect, if any, on the 
Veteran's employability.  

5.  Schedule the Veteran for a dermatology 
examination.  The claims file and a copy of 
this remand must be made available to the 
examiner for review and the examiner must 
indicate in the examination report that 
this has been accomplished.  All indicated 
tests and studies should be accomplished.  
The examiner should document all skin 
disorders found and offer an opinion as to 
the etiology of all disorders found.  The 
examiner should indicate whether it is at 
least as likely as not (a 50 percent 
probability or greater) that any current 
skin disorder found is related to the 
Veteran's service including treatment for 
cysts and a plantar wart in service.  



6.  Then the RO should review the claims 
folder and ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the report of examinations.  
If the requested reports do not include 
fully detailed descriptions of pathology 
and all test reports, specific studies or 
adequate responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 (2009); 
see also Stegall v. West, 11 Vet. App. 268 
(1998).

7.  Following completion of the above, the 
claims should be readjudicated. If any 
benefit sought is not granted, the Veteran 
and his representative should be furnished 
an appropriate supplemental statement of 
the case and be provided an opportunity to 
respond.  The claim should be returned to 
the Board as warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



      (CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




___________________________                   
__________________________
          S.J. JANEC	                                                              
J. PARKER
Acting Veterans Law Judge,                                 Acting 
Veterans Law Judge,
Board of Veterans' Appeals                                   
Board of Veterans' Appeals
                                                      


__________________________
ROBERT E. SULLIVAN
Veterans Law Judge
Board of Veterans' Appeals






 Department of Veterans Affairs


